Citation Nr: 1038461	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  02-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular 
disease, to include as secondary to service-connected disability.

2.  Entitlement to an initial rating in excess of 10 percent for 
internal derangement of the right knee, with mild degenerative 
changes.

3.  Entitlement to an initial rating in excess of 10 percent for 
internal derangement of the left knee, with mild degenerative 
changes.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to August 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  During 
the pendency of the appeal, the claims folder was transferred to 
the Cleveland, Ohio, RO.  This case was most recently before the 
Board in December 2008.

The Veteran appeared before the undersigned Veterans Law Judge in 
September 2006 and delivered sworn testimony via video conference 
hearing in Cleveland, Ohio.

A December 2008 Board decision denied entitlement to service 
connection for hypertensive vascular disease, and also denied 
ratings in excess of 10 percent for service-connected right and 
left knee disabilities.  The Veteran thereafter appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, upon a May 2010 Joint Motion For Remand 
requesting that the Court vacate the Board's decision and remand 
the case for readjudication in compliance with directives 
specified, promulgated an Order on May 11, 2010 that granted the 
Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for hypertensive vascular 
disease, to include as secondary to service-connected disability.  
The May 2010 Joint Motion noted (page 1) that "the Board failed 
to ensure compliance with the Secretary's duty to assist, because 
the January 2005 VA hypertension examination was inadequate for 
rating purposes."  In particular, the Joint Motion noted (page 
2) that the January 2005 VA examiner "failed to address whether 
the [Veteran's] hypertension was aggravated by his service-
connected knee disabilities."  Further, the May 2010 Joint 
Motion noted that "in assessing [the Veteran's] in-service blood 
pressure readings, the [January 2005 VA] examiner omitted 
multiple measurements from consideration, including blood 
pressure readings reflecting the highest diastolic and systolic 
pressure during [the Veteran's] service."  The Joint Motion 
observed (page 3) as follows:

On remand, the Board shall remand for a new 
medical opinion on whether it is at least 
as likely as not that (1) [the Veteran's] 
hypertension had its onset in service, or 
(2) [the Veteran's] service-connected 
disabilities aggravate his hypertension.  
The opinion should be based on review of 
all the evidence, including all in-service 
blood pressure readings during service, and 
should be supported by well-reasoned 
rationale.

As for the issues of entitlement to an initial rating in excess 
of 10 percent for right and left knee disabilities, the Joint 
Motion essentially noted (pages 3-4) that the Veteran's knee 
disabilities had worsened over time and since his January 2005 VA 
examination, and that contemporaneous findings were necessary.  
As such, the Board finds that the Veteran should be afforded the 
appropriate VA examinations to evaluate his service-connected 
disabilities of the knees.  VAOPGCPREC 11-95 (April 7, 1995).

The Board notes that a claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) is part of an increased rating issue when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The Board observes that at his September 2006 Board 
hearing the Veteran (September 2006 Board hearing transcript, 
page 13) attributed his unemployability, at least in part, to his 
service-connected disability of the knees.  Such issue has not 
been adjudicated by the RO, nor developed for appellate 
consideration at this time.  As such, it must be adjudicated by 
the RO prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue 
of entitlement to a TDIU.

2.  After affording the appropriate period 
for response to the above VCAA notice, the 
Veteran should be scheduled for a VA 
hypertension examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated studies 
must be completed.  Following examination 
of the Veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
hypertension had its onset in service or is 
etiologically related to service, or that 
hypertension is proximately due to, or 
aggravated by, service-connected 
disability, to include all service-
connected disabilities considered in 
combination.  The opinion should be based 
on review of all the evidence, including 
all in-service blood pressure readings 
during service, and should be supported by 
well-reasoned rationale.  The examiner 
should take particular note of the blood 
pressure readings in November 1985 of 
142/84, in January 1986 of 134/89, in 
January 1986 of 145/79, in February 1986 of 
148/80, and in March 1986 of 144/88.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected left and 
right knee disabilities.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
All indicated studies should be performed, 
and all findings reported in detail.

4.  The AOJ should then readjudicate the 
issues of entitlement to service connection 
for hypertensive vascular disease, to 
include as secondary to service-connected 
disability, entitlement to an initial 
rating in excess of 10 percent for internal 
derangement of the right knee, with mild 
degenerative changes, and entitlement to an 
initial rating in excess of 10 percent for 
internal derangement of the left knee, with 
mild degenerative changes.  If any of the 
benefits sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and the representative should 
be afforded the appropriate period to 
respond.  

5.  Thereafter, any additional development 
deemed necessary to adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability due to service-
connected disabilities should be 
undertaken.  Such additional development 
may include a VA examination to determine 
the combined effect of all service-
connected disabilities on the Veteran's 
ability to maintain substantially gainful 
employment.

6.  Thereafter, the RO should adjudicate 
the issue of entitlement to a total rating 
based on individual unemployability due to 
service-connected disabilities.  Notice of 
the determination and the Veteran's 
appellate rights should be provided to the 
Veteran and his representative.  Only if an 
appeal is completed as to this matter 
should the TDIU issue be returned to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


